DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 22 September 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1 and 3-11 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 3-11 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A universal hydrogen filling performance evaluation system for carrying out back-to-back filling performance evaluation and capacity-specific filling evaluation, comprising: a plurality of receptacles … a plurality of nozzles included in a dispenser, … a plurality of hydrogen storages, the plurality of hydrogen storages having various capacities, … wherein an introduction control valve is positioned between the plurality of receptacles and the plurality of hydrogen storages, and the introduction control valve is positioned between the plurality of hydrogen storages such that a state in which the back-to-back filling performance evaluation is allowed is created by controlling opening and closing of the introduction control valve to introduce hydrogen into one of the plurality of hydrogen storages to fill the one of the plurality of hydrogen storages with the hydrogen, and at the same time, by discharging hydrogen from another of the hydrogen storages.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 5,787,920 (Krasnov), which discloses a tank for compressed gas. 
2.) U.S. Patent No. 5,944,215 (Orlowski), which discloses a vessel for pressurized fluid. 
3.) U.S. Patent No. 7,568,507 (Farese et al.), which discloses a pressurized gas supply system. 
4.) U.S. Patent No. 8,534,327 (Inagi et al.), which discloses a gas charging apparatus. 
5.) U.S. Patent No. 8,714,183 (Mori et al.), which discloses a hydrogen charging system. 
6.) U.S. Patent No. 9,933,114 (Thiessen), which discloses a fuel distributor. 
7.) U.S. Patent No. 10,065,751 (Kawahara et al.), which discloses a storage tank system. 
8.) U.S. Patent Application Publication No. 2006/0118175 (Mathison et al.), which discloses a hydrogen vehicle refueling system. 
9.) U.S. Patent Application Publication No. 2016/0146401 (Leachman et al.), which discloses a hydrogen fueling system.  
10.) U.S. Patent Application Publication No. 2020/0156923 (Li et al.), which discloses a system for controlling fuel temperature. 
11.) U.S. Patent Application Publication No. 2020/0158288 (Li et al.), which discloses a gas dispensing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753